Title: To Thomas Jefferson from the Commissioners of the Federal District, 14 April 1792
From: Commissioners of the Federal District
To: Jefferson, Thomas


          
            Sir
            George Town 14th. April 1792
          
          We are just closing our business this Evening, so that we may seperate in the Morning. Nothing very particular has happened in the course of this meeting.
          Your Letter of the 9th Instant has again brought under our consideration the business of Mr. Ciracchi, and on every view of it, we cannot bring ourselves to depart from the sentiments communicated in our last.
          We have hitherto been anxious to get things in order for a public Sale of Lots in the Summer: if the Loan is filled up we think it will be  well to depart from that Idea, advertizing that the state of our funds makes a public sale unnecessary though to promote improvement the Commissioners will treat the first day of every month, if not on a Sunday, and if it happens on a sunday, the next Day, with purchasers, under condition of Improvement.
          It is with reluctance we at any time trouble the President: the reason for our submitting the Bridge contract to him and making it conditional was because the expenditure, tho’ highly necessary, will be without the Limits of the City—and because the time of suspension could not at all delay the Operation.
          We shall wait for the Plans with impatience. Before they are approved, we do not wish to be too deeply officered. Perhaps the Draftsman of one or both may be desirous of conducting the execution, and if proper in other Respects, we should wish to engage him. Our delicacy on this head when Majr. L’Enfant was expected to be Superintendant has led to the embarrassment and Delay we now suffer. We have had many applications for more Employments without work than we had ever thought of. At present we have a Captn. Williams, who has given us much Satisfaction by his activity and attention in the little we have to do, and Mr. Herbaugh who is a modest well tempered man, seems equally disposed and able to be very useful to us. Perhaps when the plans are agreed on, we may be able to get both foundations as well and soon done, with very little additional assistance as with all that may be necessary in a more advanced state of the work.—By accident a prospect has opened of getting a sufficient number of Stone-Cutters from New York. We are Sir with the greatest Respect your mo Obt hum Servts,
          
            Th Johnson
            Dd. Stuart
            Danl. Carroll
          
        